Case 1:19-cr-00206-RJA Document 70 Filed 02/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

19-CR-0206(RJA)

-\V-
SHELBY GARIGEN,

Defendant.

 

FINAL ORDER OF FORFEITURE

WHEREAS, on November 25, 2019, this Court entered a Preliminary Order of
Forfeiture against:

a. One Google cellular telephone, Model Pixel 3, IMEI number
35827509263064

pursuant to Federal Rule of Criminal Procedure 32.2(b)(2) and Title 18, United States Code,
Sections 2253(a)(1) and (a)(3) and the incorporated procedures of Title 21, United States
Code, Section 853, based upon the defendant’s guilty plea to a one-count Information (docket

# 19-CR-6006 on or about February 22, 2019;

AND WHEREAS, for the 30 day period between December 18, 2019 and January 16,
2020, the United States published on an official government forfeiture website, namely
www forfeiture.gov, notice of this forfeiture and the intent of the United States to dispose of
the property in accordance with the law and further notifying all third parties of their right to
petition the Court within sixty (60) days of the first date of publication for a hearing to

adjudicate the validity of their alleged legal interest in the property;
~ Case 1:19-cr-00206-RJA Document 70 Filed 02/11/21 Page 2 of 2

AND WHEREAS, the sixty-day period to file a claim expired on February 16, 2020,
and no persons have filed a petition with the Court seeking a hearing to adjudicate the validity

of their interests in the property;

NOW THEREFORE pursuant to Federal Rule of Criminal Procedure 32.2(c)(2) and
the provisions of Title 18, United States Code, Sections 2253(a)(1) and (a)(3), and the

incorporated procedures of Title 21, United States Code, Section 853,

IT IS HEREBY ORDERED, ADJUDGED and DECREED, that all right, title, and
interest in:

a. One Google cellular telephone, Model Pixel 3, IMEI number
35827509263064

is hereby forever removed, discharged, condemned, and forfeited to the United States of

America.

IT IS FURTHER ORDERED, ADJUDGED and DECREED, that the United States
Marshals Service and/or any other duly authorized federal agency shall dispose of the

forfeited property according to law.

Dated: Januaty _!0 20021, at Buffalo, New York.

HON. Keahak $. Gono— J. ARCARA

UNITED STATES DISTRICT JUDGE

 
